Exhibit 10.14




TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT is made and entered into this 31st day of October,
2013, by and between Social Reality, Inc., a Delaware corporation with its
principal place of business at 456 Seaton Street, Los Angeles, CA  90013 (the
“Borrower”), TCA Global Credit Master Fund, LP, a Cayman Islands partnership
with its principal place of business at 1404 Rodman Street, Hollywood, FL  33020
(the “Lender”) and Pearlman Schneider LLP (the “Escrow Agent”).




W I T N E S S E T H:




WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated as of December 31, 2012 made effective as of February 22, 2013 (the
“Original Agreement”), as amended pursuant to the First Amendment to Credit
Agreement effective June 11, 2013 (the “Amended Agreement”) (collectively, the
“Credit Agreement”) pursuant to which the Lender extended a revolving credit
facility to the Borrower.  




WHEREAS, the amounts borrowed by the Borrower pursuant to the Credit Agreement
are evidenced by a convertible Replacement Revolving Note in the principal
amount of $550,000 (the “Amended Revolving Note”) dated June 11, 2013 from
Borrower to Lender.  




WHEREAS, as security for the repayment of the Amended Revolving Note, the
Borrower granted the Lender a security interest in its assets which is evidenced
by a Security Agreement dated as of December 31, 2012 and made effective
February 22, 2013 (the “Security Agreement”).




WHEREAS, the Borrower has paid all amounts due under the Amended Revolving Note,
including the Overpayment Amount (as hereinafter defined) and desires to
terminate the Credit Agreement, the Security Agreement and all related
transactions, agreements, and obligations between the parties.




WHEREAS, the Lender is the beneficiary of certain make-whole rights (the
“Make-Whole Rights”) related to an aggregate of 174,010 shares of the Borrower’s
Class A common stock (the “Shares”) pursuant to Section 2.2 (h) of the Original
Agreement and Section 10 of the Amended Agreement.  




WHEREAS, the Borrower desires to redeem the Shares as hereinafter set forth in
full and complete satisfaction of the Make Whole Rights and the Lender has
agreed to redemption of the Shares by Borrower upon the terms and conditions of
this Agreement.




WHEREAS, the Borrower and the Lender have asked the Escrow Agent to facilitate
the redemption of the Shares, and the Escrow Agent has consented to act in such
role pursuant to the terms and conditions of this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:




1.

Recitals; Defined Terms.  The foregoing recitals are true and correct and are
herein incorporated herein by reference.  Capitalized terms not otherwise
defined herein shall have the same meaning as in the Credit Agreement.








1




--------------------------------------------------------------------------------



2.

Redemption of the Shares.




a.

Subject to the terms and conditions hereinafter set forth, at the Closing (as
hereinafter defined), the Borrower shall redeem the Shares from the Lender for
total consideration of One Hundred and Seventy-five Thousand dollars
($175,000.00) (the “Purchase Price”).  The Purchase Price shall be paid at
Closing (as hereinafter defined) through (i) the Lender retaining the
Overpayment Amount (as hereinafter defined in Section 5), and (ii) the payment
by the Borrower to Lender of an additional $160,321.08 (the “Purchase Funds”).  




b.

Simultaneous with the execution of this Agreement, the Borrower shall tender the
Purchase Funds in immediately available funds to the Escrow Agent for deposit in
the Escrow Account pursuant to the provisions of Section 3 hereof.




c.

Escrow Agent acknowledges having previously received from Lender for deposit in
the Escrow Account, the stock certificates representing the Shares (the
“Certificates”).  




d.

The Closing (as hereinafter defined) of the transactions contemplated by this
Agreement shall take place following the satisfaction of all conditions set
forth in Section 3 hereof.  At Closing and upon Lender’s receipt of cleared
funds equaling the Purchase Price, plus payment to Lender’s counsel of the fees
required to be paid in accordance with Section 17 below, all Make-Whole Rights
shall have been satisfied in full and be of no further force or effect.




3.

Escrow and Escrow Agent.  The Borrower and the Lender hereby appoint the Escrow
Agent as escrow agent upon the terms and conditions set forth herein, and the
Escrow Agent hereby accepts such appointment.  




a.

The Purchase Funds and Certificates are sometimes hereinafter referred to as the
“Escrow Property”.  The Purchase Funds shall not bear interest and no investment
of the Escrow Property shall be made while held by the Escrow Agent.




b.

At such time as the Escrow Agent shall have received (i) a duly executed
Agreement from the Lender, (ii) the Certificates (which Escrow Agent hereby
acknowledges having previously received), (iii) a duly executed Agreement from
the Borrower, and (iv) Purchase Funds from the Borrower, the Escrow Agent shall
promptly disburse the Purchase Funds to the Lender and the Certificates to the
Borrower and the Lender shall be entitled to the Overpayment Amount through a
transfer of such amount from the Lock Box Account to the Lender (the “Closing”).
 If the Closing shall not have occurred within seven (7) business days from the
date of the execution of this Agreement by all parties and the delivery of the
Escrow Property to the Escrow Agent, the Escrow Agent shall release the Escrow
Property to the party which deposited same into the Escrow Account, all rights
to the Overpayment Amount shall remain with the Borrower and all rights held by
the Lender related to the Shares shall be retained by it.  Upon disbursement of
the Escrow Property as set forth in this Section 3, the obligations of the
Escrow Agent under this Agreement shall terminate.




c.

At any time, the Escrow Agent, in its sole discretion, may commence an action in
the nature of interpleader in any court it deems appropriate, to determine
ownership or disposition of the Escrow Property or it may deposit the Escrow
Property with the clerk of any appropriate court or it may retain the Escrow
Property pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Property are to be disbursed and delivered.  During the
pendency of any such action, the Escrow Agent may suspend the performance of any
of its obligations under this Agreement until such dispute or uncertainty shall
be resolved to the sole satisfaction of Escrow Agent or until a successor Escrow
Agent shall have been





2




--------------------------------------------------------------------------------

appointed (as the case may be).  The Escrow Agent shall have no liability to the
Borrower, the Lender or any other person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Account or
any delay in or with respect to any other action required or requested of Escrow
Agent, except for actions or omissions of Escrow Agent that constitute gross
negligence or willful misconduct.  




d.

The acceptance by the Escrow Agent of its duties as such under this Agreement is
subject to the following terms and conditions, which all parties to this
Agreement hereby agree shall govern and control with respect to the rights,
duties, liabilities and immunities of the Escrow Agent:




i.

The Escrow Agent shall not be liable for any error in judgment or mistake of law
or fact, or for any action taken or omitted to be taken by it, or any action
suffered by it to be taken or omitted by it, in good faith and in the exercise
of its own best judgment.  The Escrow Agent shall not be liable for any delay in
delivering Escrow Property as required hereby, absent its own gross negligence
or willful misconduct.




ii.

The Escrow Agent may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent other than itself), statement, instrument,
report or other paper or document (not only as to its due execution and validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) which is believed by the Escrow Agent to
be genuine and to be signed or presented by the proper person or persons.  




iii.

The Escrow Agent shall be indemnified and held harmless by the Lender and the
Borrower, upon demand by the Escrow Agent, from and against any claims, demands,
losses, damages, liabilities, costs and expenses, including counsel fees and
disbursements, (collectively, “Damages”) suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim, or in
connection with any claim or demand, which in any way directly or indirectly
arises out of or relates to this Agreement, the services of the Escrow Agent
hereunder, the monies or other property held by it hereunder or any such
Damages.  The obligations of the Lender and the Borrower under this Section 3
shall survive any termination of this Agreement and the resignation or removal
of the Escrow Agent.




iv.

The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by its giving the other parties hereto prior written
notice of at least seven (7) business days.  As soon as practicable after its
resignation, the Escrow Agent shall turn over to a successor escrow agent
appointed by the other parties hereto, jointly, all of the Escrow Property held
hereunder upon presentation of the document appointing the new escrow agent and
its acceptance thereof.  If no new escrow agent is so appointed within the seven
(7) day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Property with any court it deems appropriate.




4.

Termination of Credit Agreement.  Upon Lender’s receipt of good and cleared
funds representing the Purchase Price, plus payment to Lender’s counsel of the
fees required to be paid in accordance with Section 17 below, the revolving
credit facility granted to the Borrower by the Lender pursuant to the terms of
the Credit Agreement, the Credit Agreement, including the Make Whole Rights, and
the Amended Revolving Note and all other Loan Documents are hereby terminated in
their entirety and neither party shall have any obligation to the other party
thereunder, except for obligations or indemnities that specifically survive
termination of the Credit Agreement and other Loan Documents.  Within seven (7)
business days from the date Lender receives good and cleared funds representing
the Purchase Price, plus payment to Lender’s counsel of the fees required to be
paid in accordance with





3




--------------------------------------------------------------------------------

Section 17 below, the Lender shall execute and file UCC-3 Termination Statements
in all jurisdictions in which UCC-1 Financing Statements were filed in respect
to the Credit Agreement, the Amended Revolving Note and/or the Security
Agreement.




5.

Overpayment Amount.  The Lender has advised the Borrower that there is
$14,678.92 in cleared funds in the Lock-Box Account which represents an
overpayment of all amounts due under the Amended Revolving Note and the
Revolving Loans (the “Overpayment Amount”).  




6.

Termination of Lock Box Account.  Other than the Overpayment Amount, the
disbursement of which shall be governed by Section 3(b) of this Agreement, any
payments by the Borrower’s Customers which shall be deposited in the Lock Box
Account after Lender’s receipt of good and cleared funds representing the
Purchase Price, plus payment to Lender’s counsel of the fees required to be paid
in accordance with Section 17 below, shall be the sole property of the Borrower
and Lender shall cause such amounts to be promptly transferred to the Borrower
without deduction.




7.

Intentionally Left Blank.




8.

General Release.  




a.

Effective upon Lender’s receipt of good and cleared funds representing the
Purchase Price, plus payment to Lender’s counsel of the fees required to be paid
in accordance with Section 17 below, the Lender, its officers, directors,
employees, agents, partners and affiliates (collectively, the “First Party”) do
hereby release the Borrower, its officers, directors, employees, agents and
affiliates (collectively, the “Second Party”) of and from any and all manner of
action and actions, cause and causes of actions, rights, liens, agreements,
contracts, covenants, obligations, suits, claims, debts, dues, sums of monies,
costs, expenses, attorneys’ fees, judgments, orders and liabilities, accounts,
covenants, controversies, promises and damages of whatever kind and nature in
law or equity or otherwise whether now known or unknown, including specifically
any and all claims arising out of the Credit Agreement and other Loan Documents,
which the First Party ever had, now has or may have had against the Second
Party, now or by reason of any matter, cause or thing whatsoever, from the
beginning of the world to the date of this Agreement, expressly including, but
not limited to, all indebtedness of any kind.




b.

The Second Party does hereby release and forever discharge the First Party from
any and all manner of action and actions, cause and causes of actions, rights,
liens, agreements, contracts, covenants, obligations, suits, claims, debts,
dues, sums of monies, costs, expenses, attorneys’ fees, judgments, orders and
liabilities, accounts, covenants, controversies, promises, damages, of whatever
kind and nature in law or equity or otherwise whether now known or unknown,
including specifically, any and all claims arising out of the Credit Agreement
and other Loan Documents, which the Second Party ever had, now has or may have
had against the First Party, now or by reason of any matter, cause or thing
whatsoever, from the beginning of the world to the date of this Agreement.




c.

In further consideration of the aforesaid, the parties hereto do hereby agree
that they will forever refrain from and desist from, directly or indirectly,
instituting or asserting any claim against the other party for any of the
matters covered by the releases set forth in Sections 8(a) and 8(b) above which
in any way arise from or pertain to the aforesaid facts and circumstances.  In
executing this Agreement, the parties hereto state and represent that they
understand the terms are contractual and not merely a recital.  The parties
hereto further acknowledge, understand and agree that this Agreement shall bind
them and their heirs, next of kin, executors, administrators, successors or
assigns, and shall inure to the benefit of the parties released herein and their
agents, servants, employees, representatives, subsidiaries, insurers, sureties,
successors or assigns.








4




--------------------------------------------------------------------------------



9.

Representation and Warranties.  




a.

The Borrower represents and warrants to the Lender that the Borrower has full
power and authority to execute this Agreement and consummate the transactions
contemplated hereby, and this Agreement is binding on the Borrower and
enforceable in accordance with its terms.  The execution and delivery of this
Agreement and consummation of the transactions contemplated hereby do not
violate or conflict with or constitute a default under any contract, agreement
or commitment of any to which the Borrower is a party or by which the Borrower
is bound, or to the Borrower’s knowledge, any existing applicable law, rule,
regulation, judgment, order or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Borrower or any of its property.




b.

The Lender represents and warrants to the Borrower that the Lender has full
power and authority to execute this Agreement and consummate the transactions
contemplated hereby, and this Agreement is binding on the Lender and enforceable
in accordance with its terms.  The execution and delivery of this Agreement and
consummation of the transactions contemplated hereby do not violate or conflict
with or constitute a default under any contract, agreement or commitment of any
to which the Lender is a party or by which the Lender is bound, or to the
Lender’s knowledge, any existing applicable law, rule, regulation, judgment,
order or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Lender or any of its property.




10.

Amendment or Assignment.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge, or change is sought.  




11.

Notices.  All notices, demands or other communications given hereunder shall be
in writing and shall be deemed to have been duly given in accordance with the
Credit Agreement.




12.

Entire Agreement.  This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
 Upon Lender’s receipt of good and cleared funds representing the Purchase
Price, plus payment to Lender’s counsel of the fees required to be paid in
accordance with Section 17 below, all prior agreements, whether written or oral,
are merged herein and shall be of no force or effect.




13.

Severability.  The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Agreement
affect the balance of such provision.  In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.




14.

Construction and Enforcement.  This Agreement shall be construed in accordance
with the laws governing the Credit Agreement, without and application of the
principles of conflicts of laws, and venue with respect to any dispute hereunder
shall be as set forth in the Credit Agreement.  If it becomes necessary for any
party to institute legal action to enforce the terms and conditions of this
Agreement, and such legal action results in a final judgment in favor of such
party ("Prevailing Party"), then the party or parties against whom said final
judgment is obtained shall reimburse the Prevailing Party for all direct,
indirect or incidental expenses incurred, including, but not limited to, all
attorney's fees, court costs and other expenses incurred throughout all
negotiations, trials or appeals undertaken in order to enforce the Prevailing
Party's rights hereunder.  








5




--------------------------------------------------------------------------------



15.

Binding Nature, No Third Party Beneficiary. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns, and is made solely and specifically for
their benefit.  No other person shall have any rights, interest or claims
hereunder or be entitled to any benefits under or on account of this Agreement
as a third-party beneficiary or otherwise.




16.

Counterparts.  This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures.
 All executed counterparts shall constitute one Agreement, notwithstanding that
all signatories are not signato­ries to the original or the same counterpart.




17.

Payment of Lender’s Counsel’s Fees.  At the Closing, Borrower shall be obligated
to pay Lender’s counsel for its fees in connection with this Agreement in an
amount equal to $750.00.




18.

Stock Purchase Agreement.  Borrower represents that the form of agreement
undated for October 2013 by and between TCA Global Master Credit Fund, LP., G.
Tyler Runnels and Jasmine N. Runnels TTEE The Runnels Family Trust DTD January
11, 2000 and Pearlman Schneider L.L.P. was not exceuted nor consummated by or on
behalf of the Runnels Family Trust and void ab initio.  The Escrow Agent also
represents that it never executed the form of agreement.




IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.




Social Reality, Inc.




By: /s/ Christopher Miglino

      Christopher Miglino, Chief Executive Officer




TCA Global Credit Master Fund, L.P.




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner




By: /s/ Robert Press

      Robert Press, Director







Pearlman Schneider LLP




By: /s/ James M. Schneider

      James M. Schneider








6


